98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re M. Stephen MINIX, Debtor.M. Stephen MINIX, Plaintiff-Appellant,v.Sherry MINIX;  et al., Defendants-Appellees.
No. 95-6220.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1996.

Before:  KEITH, NORRIS, and DAUGHTREY, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
M. Stephen Minix appeals from orders of the district court which affirmed the decision of the bankruptcy court that defendants did not violate the automatic stay in his bankruptcy proceedings.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred when it affirmed the bankruptcy court's conclusion that there was no evidence of a willful violation of the stay.  Furthermore, the circumstances of this case warrant application of equitable principles to defeat Mr. Minix's claim.


3
The orders of the district court are affirmed.